

115 HR 2622 IH: Countering Terrorist Financing Act of 2017
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2622IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Lynch (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend title 31, United States Code, to authorize the Secretary of the Treasury to include all
			 funds when issuing certain geographic targeting orders, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Countering Terrorist Financing Act of 2017. 2.Inclusion of all funds (a)In generalSection 5326 of title 31, United States Code, is amended—
 (1)in the heading of such section, by striking coin and currency; (2)in subsection (a)—
 (A)by striking subtitle and and inserting subtitle or to; and (B)in paragraph (1)(A), by striking United States coins or currency (or such other monetary instruments as the Secretary may describe in such order) and inserting funds (as the Secretary may describe in such order),; and
 (3)in subsection (b)— (A)in paragraph (1)(A), by striking coins or currency (or monetary instruments) and inserting funds; and
 (B)in paragraph (2), by striking coins or currency (or such other monetary instruments as the Secretary may describe in the regulation or order) and inserting funds (as the Secretary may describe in the regulation or order).
 (b)Clerical amendmentThe table of contents for chapter 53 of title 31, United States Code, is amended in the item relating to section 5326 by striking coin and currency.
			